Exhibit 10.8

--------------------------------------------------------------------------------

 
THIS SECURED CONVERTIBLE PROMISSORY NOTE IS ISSUED IN EXCHANGE FOR (WITHOUT ANY
ADDITIONAL CONSIDERATION) A CERTAIN PROMISSORY NOTE IN THE PRINCIPAL AMOUNT OF
$243,081.70 ORIGINALLY ISSUED BY BORROWER (AS DEFINED BELOW) TO LENDER (AS
DEFINED BELOW) AS OF NOVEMBER 25, 2014, BUT WHICH NOTE WAS SUBSEQUENTLY
EXCHANGED FOR A NEW PROMISSORY NOTE ON JANUARY 13, 2015.  HOWEVER, FOR ALL
PURPOSES, THIS NOTE SHALL BE DEEMED TO HAVE AN EFFECTIVE DATE OF NOVEMBER 25,
2014.


THE INDEBTEDNESS EVIDENCED HEREBY IS SUBORDINATED IN ACCORDANCE WITH AND SUBJECT
TO THE TERMS OF THAT CERTAIN SUBORDINATION AGREEMENT (AS AMENDED, THE
"SUBORDINATION AGREEMENT"), DATED AS OF THE DATE HEREOF, BY AND AMONG LENDER,
BORROWER, AND GROWTH IV, L.P., A DELAWARE LIMITED PARTNERSHIP, AND EACH HOLDER
AND TRANSFEREE OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.


SECURED CONVERTIBLE PROMISSORY NOTE
"Original Issue Date": November 25,
2014                                                                              U.S.
$263,081.70
Exchange Date: February 18, 2016


FOR VALUE RECEIVED, ActiveCare, Inc., a Delaware corporation ("Borrower"),
promises to pay to Tonaquint, Inc., a Utah corporation, or its successors or
assigns ("Lender"), $263,081.70 and any interest, fees, charges, and late fees
on the date that is sixteen (16) months after the Exchange Date (the "Maturity
Date") in accordance with the terms set forth herein and to pay interest on the
Outstanding Balance at the rate of eighteen percent (18%) per annum from the
Exchange Date until the same is paid in full. This Secured Convertible
Promissory Note (this "Note") is issued and made effective as of February 18,
2016 (the "Effective Date"). This Note is issued pursuant to that certain
Exchange Agreement dated as of February 18, 2016 (the "Exchange Date"), by and
between Borrower and Lender, as the same may be amended from time to time (the
"Exchange Agreement"), pursuant to which Lender exchanged Bifurcated Note #1 (as
defined in the Exchange Agreement) for this Note, pursuant to Section 3(a)(9) of
the Securities Act of 1933, as amended. All interest calculations hereunder
shall be computed on the basis of a 360-day year comprised of twelve (12) thirty
(30) day months, shall compound daily and shall be payable in accordance with
the terms of this Note. Certain capitalized terms used herein are defined in
Attachment 1 attached hereto and incorporated herein by this reference.
1.            Payment; Prepayment. Provided there is an Outstanding Balance, on
each Installment Date (as defined below), Borrower shall pay to Lender an amount
equal to the Installment Amount due on such Installment Date in accordance with
Section 8. All payments owing hereunder shall be in lawful money of the United
States of America or Conversion Shares (as defined below), as provided for
herein, and delivered to Lender at the address furnished to Borrower for that
purpose. All payments shall be applied first to (a) costs of collection, if any,
then to (b) fees and charges, if any, then to (c) accrued and unpaid interest,
and thereafter, to (d) principal. Notwithstanding the foregoing, Borrower shall
have the right to prepay the Outstanding Balance of this Note, in full, in
accordance with this Section 1. Early payments of less than all of the
Outstanding Balance will not, unless agreed to by Lender in writing, relieve
Borrower of any of Borrower's obligations hereunder. If Borrower elects to
prepay all or any portion of the Conversion Eligible Outstanding Balance,
Borrower shall make payment to Lender of an amount in cash equal to 125% (the
"Prepayment Premium") multiplied by the portion of the Conversion Eligible
Outstanding Balance Borrower elects to prepay. For the avoidance of doubt,
Borrower shall not be required to pay the Prepayment Premium for any portion of
the Outstanding Balance it elects to prepay that is not part of the Conversion
Eligible Outstanding Balance.
1

--------------------------------------------------------------------------------

2.            Security. This Note is secured by the following:
2.1.             A Security Agreement of even date herewith (the "Security
Agreement") executed by ADP Management Corporation, a Utah corporation ("ADP"),
in favor of Lender encumbering all of the assets of ADP, as more specifically
set forth in the Security Agreement, all the terms and conditions of which are
hereby incorporated into and made a part of this Note.
2.2.            ADP's pledge of the certain shares of Borrower's Common Stock,
$0.00001 par value per share ("Common Stock"), pursuant to that certain Stock
Pledge Agreement of even date herewith (the "Pledge Agreement") executed by ADP
in favor of Lender, as more specifically set forth in the Pledge Agreement, all
the terms and conditions of which are hereby incorporated into and made a part
of this Note.
2.3.            Guaranties by each of ADP and David Derrick, an individual
("Derrick"), (collectively, the "Guaranties," and together with this Note, the
Security Agreement, the Pledge Agreement, the Exchange Agreement, and all other
documents entered into in conjunction herewith or therewith, as amended, the
"Transaction Documents").
3.            Lender Optional Conversion.
3.1.            Conversion Price. Subject to the adjustments set forth herein,
the conversion price for each Conversion (as defined below) (the "Conversion
Price") shall be the Market Price.
3.2.            Conversions. Lender has the right at any time after the Exchange
Date until the Outstanding Balance has been paid in full, at its election, to
convert (each instance of conversion is referred to herein as a "Conversion")
all or any part of the Conversion Eligible Outstanding Balance into shares
("Conversion Shares") of fully paid and non-assessable Common Stock of Borrower
as per the following conversion formula: the number of Conversion Shares equals
the amount being converted (the "Conversion Amount") divided by the Conversion
Price. Conversion notices in the form attached hereto as Exhibit A (each, a
"Conversion Notice") may be effectively delivered to Borrower by any method of
Lender's choice (including but not limited to facsimile, email, mail, overnight
courier, or personal delivery), and all Conversions shall be cashless and not
require further payment from Lender. Borrower shall deliver the Conversion
Shares from any Conversion to Lender in accordance with Section 9 below.
4.            Defaults and Remedies.
4.1.            Defaults. The following are events of default under this Note
(each, an "Event of Default"): (a) Borrower (or a third party on behalf of
Borrower) shall fail to pay any principal, interest, fees, charges, or any other
amount when due and payable hereunder; (b) Borrower shall fail to deliver any
Conversion Shares or True-Up Shares (as defined below) in accordance with the
terms hereof; (c) a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; (d) Borrower shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; (e) Borrower shall
make a general assignment for the benefit of creditors; (f) Borrower shall file
a petition for relief under any bankruptcy, insolvency or similar law (domestic
or foreign); (g) an involuntary proceeding shall be commenced or filed against
Borrower; (h) Borrower, ADP, or Derrick shall default or otherwise fail to
observe or perform any covenant, obligation, condition or agreement of Borrower
contained herein or in any other Transaction Document, other than those
specifically set forth in this Section 4.1 and Section 6 of the Exchange
Agreement; (i) any representation, warranty or other statement made or furnished
by or on behalf of Borrower, ADP, or Derrick, to Lender herein, in any
Transaction Document, or otherwise in connection with the issuance of this Note
shall be false, incorrect, incomplete or misleading in any material respect when
made or furnished; (j) the occurrence of a Fundamental Transaction without
Lender's prior written consent; (k) Borrower shall fail to maintain the Share
Reserve as required under Section 13 below; (l) Borrower effectuates a reverse
split of its Common Stock without twenty (20) Trading Days prior written notice
to Lender; (m) any money judgment, writ or similar process shall be entered or
filed against Borrower or any subsidiary of Borrower or any of its property or
other assets for more than $100,000.00, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender; (n) Borrower shall fail to be DWAC Eligible; or (o) Borrower shall
fail to observe or perform any covenant set forth in Section 6 of the Exchange
Agreement. Notwithstanding anything herein to the contrary, the occurrence of an
event described in Section 4(a) above shall not be considered an Event of
Default if at the time of such occurrence the Subordination Agreement is still
in effect.
2

--------------------------------------------------------------------------------

4.2.            Remedies. At any time and from time to time after Lender
becoming aware of the occurrence of any Event of Default, Lender may accelerate
this Note by written notice to Borrower, with the Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount.
Notwithstanding the foregoing, at any time following the occurrence of any Event
of Default, Lender may, at its option, elect to increase the Outstanding Balance
by applying the Default Effect (subject to the limitation set forth below) via
written notice to Borrower without accelerating the Outstanding Balance, in
which event the Outstanding Balance shall be increased as of the date of the
occurrence of the applicable Event of Default pursuant to the Default Effect,
but the Outstanding Balance shall not be immediately due and payable unless so
declared by Lender (for the avoidance of doubt, if Lender elects to apply the
Default Effect pursuant to this sentence, it shall reserve the right to declare
the Outstanding Balance immediately due and payable at any time and no such
election by Lender shall be deemed to be a waiver of its right to declare the
Outstanding Balance immediately due and payable as set forth herein unless
otherwise agreed to by Lender in writing). Notwithstanding the foregoing, upon
the occurrence of any Event of Default described in clauses (d), (e), (f), (g)
or (h) of Section 4.1, the Outstanding Balance as of the date of acceleration
shall become immediately and automatically due and payable in cash at the
Mandatory Default Amount, without any written notice required by Lender. At any
time following the occurrence of any Event of Default, upon written notice given
by Lender to Borrower, interest shall accrue on the Outstanding Balance
beginning on the date the applicable Event of Default occurred at an interest
rate equal to the lesser of 24% per annum or the maximum rate permitted under
applicable law ("Default Interest"). In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender's right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to Borrower's failure to timely deliver Conversion Shares upon
Conversion (as defined below) of the Note as required pursuant to the terms
hereof.
4.3.            Cross Default. A breach or default by Borrower, ADP, or Derrick
of any covenant or other term or condition contained in any Other Agreements
shall, at the option of Lender, be considered an Event of Default under this
Note, in which event Lender shall be entitled (but in no event required) to
apply all rights and remedies of Lender under the terms of this Note.
5.            Unconditional Obligation; No Offset. Borrower acknowledges that
this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset, deduction or counterclaim of any kind. Borrower
hereby waives any rights of offset it now has or may have hereafter against
Lender, its successors and assigns, and agrees to make the payments or
Conversions called for herein in accordance with the terms of this Note.
3

--------------------------------------------------------------------------------

6.            Waiver. No waiver of any provision of this Note shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.
7.            Rights Upon Issuance of Securities.
7.1.            Subsequent Equity Sales. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell, issue or grant any Common Stock, option to
purchase Common Stock, right to reprice, preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities to
Lender or any third party which are convertible into or exercisable for shares
of Common Stock (collectively, the "Equity Securities"), including without
limitation any Deemed Issuance, at an effective price per share less than the
then effective Conversion Price (as defined below) (such issuance is referred to
herein as a "Dilutive Issuance"), then, the Conversion Price shall be
automatically reduced and only reduced to equal such lower effective price per
share. If the holder of any Equity Securities so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options, or rights per share which are issued in connection with such Dilutive
Issuance, be entitled to receive shares of Common Stock at an effective price
per share that is less than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on the date of such Dilutive
Issuance, and the then effective Conversion Price shall be reduced and only
reduced to equal such lower effective price per share. Such adjustments
described above to the Conversion Price shall be permanent (subject to
additional adjustments under this section), and shall be made whenever such
Equity Securities are issued. Borrower shall notify Lender, in writing, no later
than the Trading Day following the issuance of any Equity Securities subject to
this Section 7.1, indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price, or other pricing terms
(such notice, the "Dilutive Issuance Notice"). For purposes of clarification,
whether or not Borrower provides a Dilutive Issuance Notice pursuant to this
Section 7.1, upon the occurrence of any Dilutive Issuance, on the date of such
Dilutive Issuance the Conversion Price shall be lowered to equal the applicable
effective price per share regardless of whether Borrower or Lender accurately
refers to such lower effective price per share in any Conversion Notice. The
foregoing restrictions shall not apply to Exempt Issuances.  "Exempt Issuance"
means the issuance of (a) shares of Common Stock or options to employees,
officers, consultants or directors of Borrower pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose in effect as of the date of
this Note, (b) securities upon the exercise or exchange of or conversion of any
securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Note, provided that such securities have not been amended since the
date of this Note to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits or combinations) or to extend the term of
such securities, (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of Borrower,
provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of Borrower and shall provide to Borrower additional benefits in
addition to the investment of funds, but shall not include a transaction in
which Borrower is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, and
(d) issuance of securities in regards to the Partners for Growth IV, L.P.
financing (the "PFG Financing") including an equity or subordinated debt raise
required by the PFG Financing for $850,000.00.
4

--------------------------------------------------------------------------------

7.2.            Adjustment of Conversion Price upon Subdivision or Combination
of Common Stock. Without limiting any provision hereof, if Borrower at any time
on or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision hereof, if Borrower at any time on or after the Effective
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 7.2
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 7.2
occurs during the period that a Conversion Price is calculated hereunder, then
the calculation of such Conversion Price shall be adjusted appropriately to
reflect such event.
7.3.            Other Events. In the event that Borrower (or any subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect Lender from dilution
or if any event occurs of the type contemplated by the provisions of this
Section 7 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then Borrower's board of directors shall in
good faith determine and implement an appropriate adjustment in the Conversion
Price so as to protect the rights of Lender, provided that no such adjustment
pursuant to this Section 7.3 will increase the Conversion Price as otherwise
determined pursuant to this Section 7, provided further that if Lender does not
accept such adjustments as appropriately protecting its interests hereunder
against such dilution, then Borrower's board of directors and Lender shall
agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding and whose fees and expenses shall be borne by
Borrower.
8.            Borrower Installments. Beginning on May 15, 2016 and on the same
day of each month thereafter until the Maturity Date (each, an "Installment
Date"), Borrower shall pay to Lender the applicable Installment Amount due on
such Installment Date. Payment of each Installment Amount shall be made in cash.
Notwithstanding the foregoing, in the event Borrower is unable to pay any
applicable Installment Amount in cash (whether as result of restrictions in the
Subordination Agreement or otherwise), it shall take such actions and make such
arrangements with a third party as are necessary to cause a third party to pay
the applicable Installment Amount in cash to Lender on or before the applicable
Installment Date.
9.            Method of Conversion Share Delivery. On or before the close of
business on the third (3rd) Trading Day following the date of delivery of a
Conversion Notice (the "Delivery Date"), Borrower shall, provided it is DWAC
Eligible at such time, deliver or cause its transfer agent to deliver the
applicable Conversion Shares electronically via DWAC to the account designated
by Lender in the applicable Conversion Notice. If Borrower is not DWAC Eligible,
it shall deliver to Lender or its broker (as designated in the Conversion
Notice), via reputable overnight courier, a certificate representing the number
of shares of Common Stock equal to the number of Conversion Shares to which
Lender shall be entitled, registered in the name of Lender or its designee. For
the avoidance of doubt, Borrower has not met its obligation to deliver
Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the certificate representing the applicable
Conversion Shares no later than the close of business on the relevant Delivery
Date pursuant to the terms set forth above. Moreover, and notwithstanding
anything to the contrary herein or in any other Transaction Document, in the
event Borrower or its transfer agent refuses to deliver any Conversion Shares to
Lender on grounds that such issuance is in violation of Rule 144 under the
Securities Act of 1933, as amended ("Rule 144"), Borrower shall deliver or cause
its transfer agent to deliver the applicable Conversion Shares to Lender with a
restricted securities legend, but otherwise in accordance with the provisions of
this Section 9. In conjunction therewith, Borrower will also deliver to Lender a
written opinion from its counsel or its transfer agent's counsel opining as to
why the issuance of the applicable Conversion Shares violates Rule 144.
5

--------------------------------------------------------------------------------

10.            Conversion Delays. If Borrower fails to deliver Conversion Shares
or True-Up Shares in accordance with the timeframes stated in Sections 9 or 11,
as applicable, Lender, at any time prior to selling all of those Conversion
Shares or True-Up Shares, as applicable, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares or True-Up
Shares, with a corresponding increase to the Outstanding Balance (any returned
amount will tack back to the Original Issue Date for purposes of determining the
holding period under Rule 144). In addition, for each Conversion, in the event
that Conversion Shares or True-Up Shares are not delivered by the fourth Trading
Day (inclusive of the day of the Conversion or the True-Up Date, as applicable),
a late fee equal to the greater of (a) $500.00 and (b) 2% of the applicable
Conversion Share Value rounded to the nearest multiple of $100.00 (but in any
event the cumulative amount of such late fees for each Conversion shall not
exceed 200% of the applicable Conversion Share Value) will be assessed for each
day after the third Trading Day (inclusive of the day of the Conversion) until
Conversion Share or True-Up Share delivery is made; and such late fee will be
added to the Outstanding Balance (such fees, the "Conversion Delay Late Fees").
For illustration purposes only, if Lender delivers a Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Conversion
Shares to Lender and on the Delivery Date such Conversion Shares have a
Conversion Share Value of $20,000.00 (assuming a Closing Trade Price on the
Delivery Date of $0.20 per share of Common Stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).
11.            True-Up. On the date that is twenty (20) Trading Days (a "True-Up
Date") from each date that the Conversion Shares delivered by Borrower to Lender
become Free Trading, there shall be a true-up where Borrower shall deliver to
Lender additional Conversion Shares ("True-Up Shares") if the Conversion Price
as of the True-Up Date is less than the Conversion Price used in the applicable
Conversion Notice. In such event, Borrower shall deliver to Lender within three
(3) Trading Days of the True-Up Date (the "True-Up Share Delivery Date") a
number of True-Up Shares equal to the difference between the number of
Conversion Shares that would have been delivered to Lender on the True-Up Date
based on the Conversion Price as of the True-Up Date and the number of
Conversion Shares originally delivered to Lender pursuant to the applicable
Conversion Notice. For the avoidance of doubt, if the Conversion Price as of the
True-Up Date is higher than the Conversion Price set forth in the applicable
Conversion Notice, then Borrower shall have no obligation to deliver True-Up
Shares to Lender, nor shall Lender have any obligation to return any excess
Conversion Shares to Borrower under any circumstance. For the convenience of
Borrower only, Lender may, in its sole discretion, deliver to Borrower a notice
(pursuant to a form of notice substantially in the form attached hereto as
Exhibit B) informing Borrower of the number of True-Up Shares it is obligated to
deliver to Lender as of any given True-Up Date, provided that if Lender does not
deliver any such notice, Borrower shall not be relieved of its obligation to
deliver True-Up Shares pursuant to this Section 11. Notwithstanding the
foregoing, if Borrower fails to deliver any required True-Up Shares on or before
any applicable True-Up Share Delivery Date, then in such event the Outstanding
Balance of this Note will automatically increase by a sum equal to the number of
True-Up Shares deliverable as of the applicable True-Up Date multiplied by the
Market Price for the Common Stock as of the applicable True-Up Date (under
Lender's and Borrower's expectations that any such increase will tack back to
the Original Issue Date for purposes of determining the holding period under
Rule 144).
6

--------------------------------------------------------------------------------

12.            Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the "Maximum Percentage"), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the Securities Exchange
Act of 1934 (as amended, the "1934 Act"). The shares of Common Stock issuable to
Lender that would cause the Maximum Percentage to be exceeded are referred to
herein as the "Ownership Limitation Shares". Borrower will reserve the Ownership
Limitation Shares for the exclusive benefit of Lender. From time to time, Lender
may notify Borrower in writing of the number of the Ownership Limitation Shares
that may be issued to Lender without causing Lender to exceed the Maximum
Percentage. Upon receipt of such notice, Borrower shall be unconditionally
obligated to immediately issue such designated shares to Lender, with a
corresponding reduction in the number of the Ownership Limitation Shares.
13.            Reservation of Shares. At all times during which this Note is
convertible, Borrower will reserve from its authorized and unissued Common Stock
to provide for the issuance of Common Stock upon the full conversion of this
Note at least three (3) times the number of shares of Common Stock obtained by
dividing the Outstanding Balance by the Conversion Price (the "Share Reserve"),
but in any event not less than 10,000,000 shares of Common Stock shall be
reserved at all times for such purpose (the "Transfer Agent Reserve"). Borrower
further agrees that it will cause its transfer agent (the "Transfer Agent") to
immediately add shares of Common Stock to the Transfer Agent Reserve in
increments of 500,000 shares as and when requested by Lender in writing from
time to time, provided that such incremental increases do not cause the Transfer
Agent Reserve to exceed the Share Reserve. In furtherance thereof, from and
after the date hereof and until such time that this Note has been paid in full,
Borrower shall require the Transfer Agent to reserve for the purpose of issuance
of Conversion Shares hereunder, a number of shares of Common Stock equal to the
Transfer Agent Reserve. Borrower shall further require the Transfer Agent to
hold such shares of Common Stock exclusively for the benefit of Lender and to
issue such shares to Lender promptly upon Lender's delivery of a Conversion
Notice hereunder. Finally, Borrower shall require the Transfer Agent to issue
shares of Common Stock pursuant to this Note to Lender out of its authorized and
unissued shares, and not the Transfer Agent Reserve, to the extent shares of
Common Stock have been authorized, but not issued, and are not included in the
Transfer Agent Reserve. The Transfer Agent shall only issue shares out of the
Transfer Agent Reserve to the extent there are no other authorized shares
available for issuance and then only with Lender's written consent.
14.            Payment of Collection Costs. If this Note is placed in the hands
of an attorney for collection or enforcement prior to commencing arbitration or
legal proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys' fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
7

--------------------------------------------------------------------------------

15.            Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower's counsel.
16.            Arbitration of Claims. Borrower and Lender shall submit all
Claims (as defined in Exhibit C) arising under this Note or any other
Transaction Document or any other agreement between Borrower and Lender and
their affiliates to binding arbitration pursuant to the arbitration provisions
set forth in Exhibit C attached hereto (the "Arbitration Provisions"). Borrower
and Lender hereby acknowledge and agree that the Arbitration Provisions are
unconditionally binding on Borrower and Lender and are severable from all other
provisions of this Note. By executing this Note, Borrower represents, warrants
and covenants that Borrower has reviewed the Arbitration Provisions carefully,
consulted with legal counsel about such provisions (or waived its right to do
so), understands that the Arbitration Provisions are intended to allow for the
expeditious and efficient resolution of any dispute hereunder, agrees to the
terms and limitations set forth in the Arbitration Provisions, and that Borrower
will not take a position contrary to the foregoing representations. Borrower
acknowledges and agrees that Lender may rely upon the foregoing representations
and covenants of Borrower regarding the Arbitration Provisions.
17.            Governing Law; Venue. This Note shall be construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. Each party consents to and expressly agrees that
exclusive venue for arbitration of any dispute arising out of or relating to any
Transaction Document or the relationship of Borrower and Lender or their
affiliates shall be in Salt Lake County or Utah County, Utah. Without modifying
Borrower's and Lender's obligations to resolve disputes hereunder pursuant to
the Arbitration Provisions, for any litigation arising in connection with any of
the Transaction Documents, each party hereto hereby (i) consents to and
expressly submits to the exclusive personal jurisdiction of any state or federal
court sitting in Salt Lake County, Utah, (ii) expressly submits to the exclusive
venue of any such court for the purposes hereof, (iii) agrees to not bring any
such action outside of any state or federal court sitting in Salt Lake County,
Utah, and (iv) waives any claim of improper venue and any claim or objection
that such courts are an inconvenient forum or any other claim or objection to
the bringing of any such proceeding in such jurisdiction or to any claim that
such venue of the suit, action or proceeding is improper. Finally, Borrower
covenants and agrees to name Lender as a party in interest in, and provide
written notice to Lender in accordance with Section 22 below prior to bringing
or filing, any action (including without limitation any filing or action against
any person or entity that is not a party to this Note) that is related in any
way to the Transaction Documents or any transaction contemplated herein or
therein, and further agrees to name Lender as a party to any such action.
Borrower acknowledges that the governing law and venue provisions set forth in
this Section 17 are material terms to induce Lender to enter into the
Transaction Documents and that but for Borrower's agreements set forth in this
Section 17 Lender would not have entered into the Transaction Documents.
18.            Cancellation. After repayment or conversion of the entire
Outstanding Balance (including without limitation delivery of True-Up Shares
pursuant to all Conversion Notices submitted to Lender, if applicable), this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.
19.            Amendments. The prior written consent of both parties hereto
shall be required for any change or amendment to this Note.
20.            Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
21.            Time is of the Essence. Time is expressly made of the essence
with respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.
8

--------------------------------------------------------------------------------

22.            Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Exchange Agreement titled "Notices."
23.            Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender's damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties' inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender's and Borrower's expectations that any such liquidated
damages will tack back to the Original Issue Date for purposes of determining
the holding period under Rule 144).
24.            Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR
THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO
ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY'S
RIGHT TO DEMAND TRIAL BY JURY.
25.            Voluntary Agreement. Borrower has carefully read this Note and
has asked any questions needed for Borrower to understand the terms,
consequences and binding effect of this Note and fully understand them. Borrower
has had the opportunity to seek the advice of an attorney of Borrower's
choosing, or has waived the right to do so, and is executing this Note
voluntarily and without any duress or undue influence by Lender or anyone else.
26.            Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
Borrower and Lender to the fullest extent permitted by law and the balance of
this Note shall remain in full force and effect.
 [Remainder of page intentionally left blank; signature page follows]
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
BORROWER:
ActiveCare, Inc.




By:                                                                      
Name:                                                                                    
Title:                                                                      


ACKNOWLEDGED, ACCEPTED AND AGREED:
LENDER:
Tonaquint, Inc.




By:                                                                                                                                                                                      
John M. Fife, President

 
10

--------------------------------------------------------------------------------


 
ATTACHMENT 1
DEFINITIONS


For purposes of this Note, the following terms shall have the following
meanings:
A1.            "Approved Stock Plan" means any stock option plan which has been
approved by the board of directors of Borrower and is in effect as of the
Exchange Date, pursuant to which Borrower's securities may be issued to any
employee, officer or director for services provided to Borrower.
A2.            "Bloomberg" means Bloomberg L.P. (or if that service is not then
reporting the relevant information regarding the Common Stock, a comparable
reporting service of national reputation selected by Lender and reasonably
satisfactory to Borrower).
A3.            "Closing Bid Price" and "Closing Trade Price" means the last
closing bid price and last closing trade price, respectively, for the Common
Stock on its principal market, as reported by Bloomberg, or, if its principal
market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Lender and Borrower. If Lender and Borrower are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the Arbitration Provisions. All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during such period.
A4.            "Conversion Eligible Outstanding Balance" means (i) the sum of
all Installment Amounts that have not been paid to Lender in cash on or before
the applicable Installment Date, less (ii) all prior Conversion Amounts
previously converted by Lender pursuant to Section 3 hereof and for which Lender
has received the applicable Conversion Shares. For illustration purposes only,
if Borrower pays (or causes a third party to make on its behalf) the Installment
Amounts payable to Lender on each of May 15, 2016 and June 15, 2016 then the
Conversion Eligible Outstanding Balance as of July 1, 2016 would be equal to
$0.00. However, if Borrower fails to pay the Installment Amount payable to
Lender on May 15, 2016, then in such event the Conversion Eligible Outstanding
Balance would be equal to $25,000.00 as of such date. If, on June 1, 2016,
Lender converts $15,000.00 of the Conversion Eligible Outstanding Balance and
receives the Conversion Shares applicable to such Conversion on June 4, 2016,
then in such event the Conversion Eligible Outstanding Balance would be reduced
to $10,000.00 as of June 4, 2016.
A5.            "Conversion Factor" means 75%, subject to the following
adjustments. If at any time after the Effective Date, Borrower is not DWAC
Eligible, then the then-current Conversion Factor will automatically be reduced
by 5% for all future Conversions. If at any time after the Effective Date, the
Conversion Shares are not DTC Eligible, then the then-current Conversion Factor
will automatically be reduced by an additional 5% for all future Conversions.
Finally, in addition to the Default Effect, if any Major Default occurs after
the Effective Date, the Conversion Factor shall automatically be reduced for all
future Conversions by an additional 5% for each of the first three (3) Major
Defaults that occur after the Effective Date (for the avoidance of doubt, each
occurrence of any Major Default shall be deemed to be a separate occurrence for
purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs three (3) separate times). For example, the first time
Borrower is not DWAC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 75% to 70% for purposes of this example.
Following such event, the first time the Conversion Shares are no longer DTC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 70% to 65% for purposes of this example. If, thereafter, there are
three (3) separate occurrences of a Major Default pursuant to Section 4.1(b),
then for purposes of this example the Conversion Factor would be reduced by 5%
for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.
1

--------------------------------------------------------------------------------

A6.            "Conversion Share Value" means the product of the number of
Conversion Shares deliverable pursuant to any Conversion multiplied by the
Closing Trade Price of the Common Stock on the Delivery Date for such
Conversion.
A7.            "Deemed Issuance" means an issuance of Common Stock that shall be
deemed to have occurred on the latest possible permitted date pursuant to the
terms hereof in the event Borrower fails to deliver Conversion Shares as and
when required pursuant to Section 9 of the Note.
A8.            "Default Effect" means multiplying the Outstanding Balance as of
the date the applicable Event of Default occurred by (a) 15% for each occurrence
of any Major Default, or (b) 5% for each occurrence of any Minor Default, and
then adding the resulting product to the Outstanding Balance as of the date the
applicable Event of Default occurred, with the sum of the foregoing then
becoming the Outstanding Balance under this Note as of the date the applicable
Event of Default occurred; provided that the Default Effect may only be applied
three (3) times hereunder with respect to Major Defaults and three (3) times
hereunder with respect to Minor Defaults; and provided further that the Default
Effect shall not apply to any Event of Default pursuant to Section 4.1(b)
hereof.
A9.            "DTC" means the Depository Trust Company or any successor
thereto.
A10.            "DTC Eligible" means, with respect to the Common Stock, that
such Common Stock is eligible to be deposited in certificate form at the DTC,
cleared and converted into electronic shares by the DTC and held in the name of
the clearing firm servicing Lender's brokerage firm for the benefit of Lender.
A11.            "DTC/FAST Program" means the DTC's Fast Automated Securities
Transfer program.
A12.            "DWAC" means the DTC's Deposit/Withdrawal at Custodian system.
A13.            "DWAC Eligible" means that (a) Borrower's Common Stock is
eligible at the DTC for full services pursuant to DTC's operational
arrangements, including without limitation transfer through DTC's DWAC system,
(b) Borrower has been approved (without revocation) by the DTC's underwriting
department, (c) Borrower's transfer agent is approved as an agent in the
DTC/FAST Program, (d) the Conversion Shares are otherwise eligible for delivery
via DWAC; (e) Borrower has previously delivered all Conversion Shares to Lender
via DWAC; and (f) Borrower's transfer agent does not have a policy prohibiting
or limiting delivery of the Conversion Shares via DWAC.
A14.            "Excluded Securities" means any shares of Common Stock or
options to purchase Common Stock issued or issuable in connection with any
Approved Stock Plan; provided that the option term, exercise price or similar
provisions of any issuances pursuant to such Approved Stock Plan are not
amended, modified or changed on or after the Exchange Date.
A15.            "Free Trading" means that (a) the shares or certificate(s)
representing the applicable shares of Common Stock have been cleared and
approved for public resale by the compliance departments of Lender's brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the clearing firm servicing Lender's brokerage firm and have
been deposited into such clearing firm's account for the benefit of Lender.
A16.             "Fundamental Transaction" means that (a) (i) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower's Common Stock, or (b) any "person" or "group" (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.
2

--------------------------------------------------------------------------------

A17.            "Installment Amount" means $25,000.00, provided that the
Installment Amount payable on the Maturity Date shall be equal to the
then-current Outstanding Balance of this Note.
A18.            "Major Default" means any Event of Default occurring under
Sections 4.1(a) (payments), 4.1(k) (Share Reserve), or 4.1(o) (breach of certain
covenants) of this Note.
A19.            "Mandatory Default Amount" means the greater of (a) the
Outstanding Balance divided by the Conversion Price on the date the Mandatory
Default Amount is demanded, multiplied by the VWAP on the date the Mandatory
Default Amount is demanded, or (b) the Outstanding Balance following the
application of the Default Effect.
A20.            "Market Price" means the Conversion Factor multiplied by the
average of the three (3) lowest Closing Bid Prices in the ten (10) Trading Days
immediately preceding the applicable Conversion.
A21.            "Minor Default" means any Event of Default that is not a Major
Default.
A22.            "Other Agreements" means, collectively, (a) all existing and
future agreements and instruments between, among or by Borrower (or an
affiliate, including without limitation ADP and Derrick), on the one hand, and
Lender (or an affiliate), on the other hand, and (b) any financing agreement or
a material agreement that affects Borrower's ongoing business operations.
A23.            "Outstanding Balance" means as of any date of determination, the
initial principal amount of this Note, as reduced or increased, as the case may
be, pursuant to the terms hereof for payment, Conversion, offset, or otherwise,
plus accrued but unpaid interest, collection and enforcements costs (including
attorneys' fees) incurred by Lender, transfer, stamp, issuance and similar taxes
and fees related to Conversions, and any other fees or charges (including
without limitation Conversion Delay Late Fees) incurred under this Note.
A24.            "Trading Day" means any day on which the New York Stock Exchange
is open for trading.
A25.            "VWAP" means the volume weighted average price of the Common
stock on the principal market for a particular Trading Day or set of Trading
Days, as the case may be, as reported by Bloomberg.
3

--------------------------------------------------------------------------------

 
EXHIBIT A
Tonaquint, Inc.
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601




Date: _____________
ActiveCare, Inc.
1365 West Business Park Drive
Orem, Utah 84058


CONVERSION NOTICE


The above-captioned Lender hereby gives notice to ActiveCare, Inc., a Delaware
corporation (the "Borrower"), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on February 18, 2016 (the
"Note"), that Lender elects to convert the portion of the Conversion Eligible
Outstanding Balance set forth below into fully paid and non-assessable shares of
Common Stock of Borrower as of the date of conversion specified below. Said
conversion shall be based on the Conversion Price set forth below. In the event
of a conflict between this Conversion Notice and the Note, the Note shall
govern, or, in the alternative, at the election of Lender in its sole
discretion, Lender may provide a new form of Conversion Notice to conform to the
Note. Capitalized terms used in this notice without definition shall have the
meanings given to them in the Note.

A.       Date of
Conversion:                                                       ____________

B.       Conversion #:                                         ____________

C.       Conversion
Amount:                                                       ____________

D. Conversion Price:  _______________

E. Conversion Shares:  _______________ (C divided by D)

F. Remaining Conversion Eligible Outstanding Balance of Note:  ____________*

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents, the terms of which shall
control in the event of any dispute between the terms of this Conversion Notice
and such Transaction Documents.


Please transfer the Conversion Shares electronically (via DWAC) to the following
account:
Broker:                                                                                                Address:                                                                                
DTC#:                                                                                                                                                                                  
Account
#:                                                                                                                                                                                  
Account
Name:                                                                      


To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________
Sincerely,
Lender:
Tonaquint, Inc.


By:                                                                                                                                                                                      
John M. Fife, President
1

--------------------------------------------------------------------------------


 
EXHIBIT B


Tonaquint, Inc.
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


ActiveCare, Inc.Date:
__________________                                                                                                                                                                                        
1365 West Business Park Drive
Orem, Utah 84058
TRUE-UP NOTICE
The above-captioned Lender hereby gives notice to ActiveCare, Inc., a Delaware
corporation (the "Borrower"), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on February 18, 2016 (the
"Note"), of True-Up Conversion Shares related to a Conversion dated
_____________, 201_ (the "Conversion Date"). In the event of a conflict between
this True-Up Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of True-Up Notice to conform to the Note. Capitalized terms used in this notice
without definition shall have the meanings given to them in the Note.
TRUE-UP CONVERSION SHARES AND CERTIFICATIONS
AS OF THE TRUE-UP DATE


TRUE-UP CONVERSION SHARES
A.
Conversion Date: ____________, 201_

B.
True-Up Date: ____________, 201_

C.
Conversion Amount:                                                        
_____________

D.
True-Up Conversion Price:  _______________ (Market Price as of True-Up Date)

E.
True-Up Conversion Shares:  _______________ (C divided by D)

F.
Conversion Shares Delivered: ________________

G.
True-Up Conversion Shares to be Delivered: ________________ (only applicable if
E minus F is greater than zero)

Sincerely,


Lender:                          


Tonaquint, Inc.


By: Fife Trading, Inc., Manager




By:                                                                                                                                                                              
John M. Fife, President


1

--------------------------------------------------------------------------------

ARBITRATION PROVISIONS


1.    Dispute Resolution. For purposes of this Exhibit C, the term "Claims"
means any disputes, claims, demands, causes of action, requests for injunctive
relief, requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Note (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. The term
"Claims" specifically excludes a dispute over Calculations. The parties to the
Transaction Documents (the "parties") hereby agree that the arbitration
provisions set forth in this Exhibit C ("Arbitration Provisions") are binding on
each of them. As a result, any attempt to rescind any Transaction Document (or
these Arbitration Provisions) or declare any Transaction Document (or these
Arbitration Provisions) invalid or unenforceable for any reason is subject to
these Arbitration Provisions. These Arbitration Provisions shall also survive
any termination or expiration of the Transaction Documents. Any capitalized term
not defined in these Arbitration Provisions shall have the meaning set forth in
the Note.
2.    Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration ("Arbitration") to be conducted exclusively in Salt
Lake County or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. Subject to the arbitration appeal right provided for in
Paragraph 5 below (the "Appeal Right"), the parties agree that the award of the
arbitrator rendered pursuant to Paragraph 4 below (the "Arbitration Award")
shall be (a) final and binding upon the parties, (b) the sole and exclusive
remedy between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator, and (c) promptly payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Subject to the Appeal Right, any costs or fees, including without
limitation attorneys' fees, incurred in connection with or incident to enforcing
the Arbitration Award shall, to the maximum extent permitted by law, be charged
against the party resisting such enforcement. The Arbitration Award shall
include default interest (as defined or otherwise provided for in the Note
("Default Interest") (with respect to monetary awards) at the rate specified in
the Note for Default Interest both before and after the Arbitration Award.
Judgment upon the Arbitration Award will be entered and enforced by any state or
federal court sitting in Salt Lake County, Utah.
3.    The Arbitration Act. The parties hereby incorporate herein the provisions
and procedures set forth in the Utah Uniform Arbitration Act, U.C.A. §
78B-11-101 et seq. (as amended or superseded from time to time, the "Arbitration
Act"). Notwithstanding the foregoing, pursuant to, and to the maximum extent
permitted by, Section 105 of the Arbitration Act, in the event of conflict or
variation between the terms of these Arbitration Provisions and the provisions
of the Arbitration Act, the terms of these Arbitration Provisions shall control
and the parties hereby waive or otherwise agree to vary the effect of all
requirements of the Arbitration Act that may conflict with or vary from these
Arbitration Provisions.
4.    Arbitration Proceedings. Arbitration between the parties will be subject
to the following:
4.1        Initiation of Arbitration. Pursuant to Section 110 of the Arbitration
Act, the parties agree that a party may initiate Arbitration by giving written
notice to the other party ("Arbitration Notice") in the same manner that notice
is permitted under the Note; provided, however, that the Arbitration Notice may
not be given by email or fax. Arbitration will be deemed initiated as of the
date that the Arbitration Notice is deemed delivered to such other party under
the Note (the "Service Date"). After the Service Date, information may be
delivered, and notices may be given, by email or fax pursuant to the Note or any
other method permitted thereunder. The Arbitration Notice must describe the
nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.
1

--------------------------------------------------------------------------------

4.2        Selection and Payment of Arbitrator.
(a) Within ten (10) calendar days after the Service Date, Lender shall select
and submit to Borrower the names of three (3) arbitrators that are designated as
"neutrals" or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the "Proposed Arbitrators"). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a "neutral" with Utah ADR
Services. Within five (5) calendar days after Lender has submitted to Borrower
the names of the Proposed Arbitrators, Borrower must select, by written notice
to Lender, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Borrower fails to select one of
the Proposed Arbitrators in writing within such 5-day period, then Lender may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Borrower.
(b) If Lender fails to submit to Borrower the Proposed Arbitrators within ten
(10) calendar days after the Service Date pursuant to subparagraph (a) above,
then Borrower may at any time prior to Lender so designating the Proposed
Arbitrators, identify the names of three (3) arbitrators that are designated as
"neutrals" or qualified arbitrators by Utah ADR Service by written notice to
Lender. Lender may then, within five (5) calendar days after Borrower has
submitted notice of its Proposed Arbitrators to Lender, select, by written
notice to Borrower, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If Lender fails to select in
writing and within such 5-day period one (1) of the three (3) Proposed
Arbitrators selected by Borrower, then Borrower may select the arbitrator from
its three (3) previously selected Proposed Arbitrators by providing written
notice of such selection to Lender.
(c) If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.
(d) The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the "Arbitration
Commencement Date".  If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration.  If Utah ADR Services ceases to exist
or to provide a list of neutrals, then the arbitrator shall be selected under
the then prevailing rules of the American Arbitration Association.
(e) Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.
4.3        Applicability of Certain Utah Rules. The parties agree that the
Arbitration shall be conducted generally in accordance with the Utah Rules of
Civil Procedure and the Utah Rules of Evidence. More specifically, the Utah
Rules of Civil Procedure shall apply, without limitation, to the filing of any
pleadings, motions or memoranda, the conducting of discovery, and the taking of
any depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties' intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.
4.4        Answer and Default. An answer and any counterclaims to the
Arbitration Notice shall be required to be delivered to the party initiating the
Arbitration within twenty (20) calendar days after the Arbitration Commencement
Date. If an answer is not delivered by the required deadline, the arbitrator
must provide written notice to the defaulting party stating that the arbitrator
will enter a default award against such party if such party does not file an
answer within five (5) calendar days of receipt of such notice. If an answer is
not filed within the five (5) day extension period, the arbitrator must render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.
4.5        Related Litigation. The party that delivers the Arbitration Notice to
the other party shall have the option to also commence concurrent legal
proceedings with any state or federal court sitting in Salt Lake County, Utah
("Litigation Proceedings"), subject to the following: (a) the complaint in the
Litigation Proceedings is to be substantially similar to the claims set forth in
the Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.
2

--------------------------------------------------------------------------------

4.6        Discovery. Pursuant to Section 118(8) of the Arbitration Act, the
parties agree that discovery shall be conducted as follows:
(a) Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:
(i)        To facts directly connected with the transactions contemplated by the
Transaction Documents.
(ii)        To facts and information that cannot be obtained from another source
or in another manner that is more convenient, less burdensome or less expensive
than in the manner requested.
(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys' fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys' fees within five (5)
calendar days of its receipt of a deposition notice, then such party shall be
deemed to have waived its right to the estimated attorneys' fees.  The party
taking the deposition must pay the party defending the deposition the estimated
attorneys' fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys' fees are
unreasonable, such party may submit the issue to the arbitrator for a decision. 
All depositions will be taken in Utah.
(c) All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys' fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys' fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys' fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys' fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator's finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys' fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys' fees or costs
associated with responding to such discovery requests, and (B) the responding
party must respond to such discovery requests (as may be limited by the
arbitrator) within twenty-five (25) calendar days of the arbitrator's finding
with respect to such discovery requests. Any party submitting any written
discovery requests, including without limitation interrogatories, requests for
production subpoenas to a party or a third party, or requests for admissions,
must prepay the estimated attorneys' fees and costs, before the responding party
has any obligation to produce or respond to the same, unless such obligation is
deemed waived as set forth above.
3

--------------------------------------------------------------------------------

(d) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.
(e) Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert's name and qualifications, including a list of all the expert's
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert's report and testimony. The parties are entitled to depose
any other party's expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party's case-in-chief concerning any matter not
fairly disclosed in the expert report.
4.6        Dispositive Motions.  Each party shall have the right to submit
dispositive motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil
Procedure (a "Dispositive Motion"). The party submitting the Dispositive Motion
may, but is not required to, deliver to the arbitrator and to the other party a
memorandum in support (the "Memorandum in Support") of the Dispositive Motion.
Within seven (7) calendar days of delivery of the Memorandum in Support, the
other party shall deliver to the arbitrator and to the other party a memorandum
in opposition to the Memorandum in Support (the "Memorandum in Opposition").
Within seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition ("Reply Memorandum"). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.
4.7        Confidentiality. All information disclosed by either party (or such
party's agents) during the Arbitration process (including without limitation
information disclosed during the discovery process or any Appeal (defined below)
shall be considered confidential in nature. Each party agrees not to disclose
any confidential information received from the other party (or its agents)
during the Arbitration process (including without limitation during the
discovery process or any Appeal) unless (a) prior to or after the time of
disclosure such information becomes public knowledge or part of the public
domain, not as a result of any inaction or action of the receiving party or its
agents, (b) such information is required by a court order, subpoena or similar
legal duress to be disclosed if such receiving party has notified the other
party thereof in writing and given it a reasonable opportunity to obtain a
protective order from a court of competent jurisdiction prior to disclosure, or
(c) such information is disclosed to the receiving party's agents,
representatives and legal counsel on a need to know basis who each agree in
writing not to disclose such information to any third party. Pursuant to Section
118(5) of the Arbitration Act, the arbitrator is hereby authorized and directed
to issue a protective order to prevent the disclosure of privileged information
and confidential information upon the written request of either party.
4.8        Authorization; Timing; Scheduling Order. Subject to all other
portions of these Arbitration Provisions, the parties hereby authorize and
direct the arbitrator to take such actions and make such rulings as may be
necessary to carry out the parties' intent for the Arbitration proceedings to be
efficient and expeditious. Pursuant to Section 120 of the Arbitration Act, the
parties hereby agree that an Arbitration Award must be made within one hundred
twenty (120) calendar days after the Arbitration Commencement Date. The
arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 120-day period.
4

--------------------------------------------------------------------------------

4.9        Relief. The arbitrator shall have the right to award or include in
the Arbitration Award (or in a preliminary ruling) any relief which the
arbitrator deems proper under the circumstances, including, without limitation,
specific performance and injunctive relief, provided that the arbitrator may not
award exemplary or punitive damages.
4.10        Fees and Costs. As part of the Arbitration Award, the arbitrator is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration, and (b) reimburse the prevailing party for all
reasonable attorneys' fees, arbitrator costs and fees, deposition costs, other
discovery costs, and other expenses, costs or fees paid or otherwise incurred by
the prevailing party in connection with the Arbitration.
5.    Arbitration Appeal.
5.1        Initiation of Appeal.  Following the entry of the Arbitration Award,
either party (the "Appellant") shall have a period of thirty (30) calendar days
in which to notify the other party (the "Appellee"), in writing, that the
Appellant elects to appeal (the "Appeal") the Arbitration Award (such notice, an
"Appeal Notice") to a panel of arbitrators as provided in Paragraph 5.2 below. 
The date the Appellant delivers an Appeal Notice to the Appellee is referred to
herein as the "Appeal Date". The Appeal Notice must be delivered to the Appellee
in accordance with the provisions of Paragraph 4.1 above with respect to
delivery of an Arbitration Notice.  In addition, together with delivery of the
Appeal Notice to the Appellee, the Appellant must also pay for (and provide
proof of such payment to the Appellee together with delivery of the Appeal
Notice) a bond in the amount of 110% of the sum the Appellant owes to the
Appellee as a result of the Arbitration Award the Appellant is appealing.  In
the event an Appellant delivers an Appeal Notice to the Appellee (together with
proof of payment of the applicable bond) in compliance with the provisions of
this Paragraph 5.1, the Appeal will occur as a matter of right and, except as
specifically set forth herein, will not be further conditioned.  In the event a
party does not deliver an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline prescribed in this
Paragraph 5.1, such party shall lose its right to appeal the Arbitration Award. 
If no party delivers an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline described in this
Paragraph 5.1, the Arbitration Award shall be final.  The parties acknowledge
and agree that any Appeal shall be deemed part of the parties' agreement to
arbitrate for purposes of these Arbitration Provisions and the Arbitration Act.
5.2        Selection and Payment of Appeal Panel.  In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of Paragraph 5.1 above, the
Appeal will be heard by a three (3) person arbitration panel (the "Appeal
Panel").
(a)        Within ten (10) calendar days after the Appeal Date, the Appellee
shall select and submit to the Appellant the names of five (5) arbitrators that
are designated as "neutrals" or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the "Proposed Appeal Arbitrators"). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a "neutral" with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the "Original Arbitrator"). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.
(b)        If the Appellee fails to submit to the Appellant the names of the
Proposed Appeal Arbitrators within ten (10) calendar days after the Appeal Date
pursuant to subparagraph (a) above, then the Appellant may at any time prior to
the Appellee so designating the Proposed Appeal Arbitrators, identify the names
of five (5) arbitrators that are designated as "neutrals" or qualified
arbitrators by Utah ADR Service (none of whom may be the Original Arbitrator) by
written notice to the Appellee.  The Appellee may then, within five (5) calendar
days after the Appellant has submitted notice of its selected arbitrators to the
Appellee, select, by written notice to the Appellant, three (3) of such selected
arbitrators to serve on the Appeal Panel. If the Appellee fails to select in
writing within such 5-day period three (3) of the arbitrators selected by the
Appellant to serve as the members of the Appeal Panel, then the Appellant may
select the three (3) members of the Appeal Panel from the Appellant's list of
five (5) arbitrators by providing written notice of such selection to the
Appellee.
5

--------------------------------------------------------------------------------

(c)        If a selected Proposed Appeal Arbitrator declines or is otherwise
unable to serve, then the party that selected such Proposed Appeal Arbitrator
may select one (1) of the other five (5) designated Proposed Appeal Arbitrators
within three (3) calendar days of the date a chosen Proposed Appeal Arbitrator
declines or notifies the parties he or she is unable to serve as an arbitrator.
If at least three (3) of the five (5) designated Proposed Appeal Arbitrators
decline or are otherwise unable to serve, then the Proposed Appeal Arbitrator
selection process shall begin again in accordance with this Paragraph 5.2;
provided, however, that any Proposed Appeal Arbitrators who have already agreed
to serve shall remain on the Appeal Panel.
(d)        The date that all three (3) Proposed Appeal Arbitrators selected
pursuant to this Paragraph 5.2 agree in writing (including via email) delivered
to both the Appellant and the Appellee to serve as members of the Appeal Panel
hereunder is referred to herein as the "Appeal Commencement Date".  No later
than five (5) calendar days after the Appeal Commencement Date, the Appellee
shall designate in writing (including via email) to the Appellant and the Appeal
Panel the name of one (1) of the three (3) members of the Appeal Panel to serve
as the lead arbitrator in the Appeal proceedings. Each member of the Appeal
Panel shall be deemed an arbitrator for purposes of these Arbitration Provisions
and the Arbitration Act, provided that, in conducting the Appeal, the Appeal
Panel may only act or make determinations upon the approval or vote of no less
than the majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel.  If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel.  If Utah ADR Services ceases to exist or to provide
a list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.
(d)        Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be
paid entirely by the Appellant.
5.3        Appeal Procedure.  The Appeal will be deemed an appeal of the entire
Arbitration Award. In conducting the Appeal, the Appeal Panel shall conduct a de
novo review of all Claims described or otherwise set forth in the Arbitration
Notice.  Subject to the foregoing and all other provisions of this Paragraph 5,
the Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below).  Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator's findings or the Arbitration
Award.
5.4        Timing.
 (a)        Within seven (7) calendar days of the Appeal Commencement Date, the
Appellant (i) shall deliver or cause to be delivered to the Appeal Panel copies
of the Appeal Notice, all discovery conducted in connection with the
Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant's
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven (7)
calendar days of the Appellant's delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven (7)
calendar days of the Appellee's delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final.  If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.
6

--------------------------------------------------------------------------------

(b)        Subject to subparagraph (a) above, the parties hereby agree that the
Appeal must be heard by the Appeal Panel within thirty (30) calendar days of the
Appeal Commencement Date, and that the Appeal Panel must render its decision
within thirty (30) calendar days after the Appeal is heard (and in no event
later than sixty (60) calendar days after the Appeal Commencement Date).
5.5        Appeal Panel Award.  The Appeal Panel shall issue its decision (the
"Appeal Panel Award") through the lead arbitrator on the Appeal Panel. 
Notwithstanding any other provision contained herein, the Appeal Panel Award
shall (a) supersede in its entirety and make of no further force or effect the
Arbitration Award (provided that any protective orders issued by the Original
Arbitrator shall remain in full force and effect), (b) be final and binding upon
the parties, with no further rights of appeal, (c) be the sole and exclusive
remedy between the parties regarding any Claims, counterclaims, issues, or
accountings presented or pleaded in the Arbitration, and (d) be promptly payable
in United States dollars free of any tax, deduction or offset (with respect to
monetary awards).  Any costs or fees, including without limitation attorneys'
fees, incurred in connection with or incident to enforcing the Appeal Panel
Award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.
5.6        Relief.  The Appeal Panel shall have the right to award or include in
the Appeal Panel Award any relief which the Appeal Panel deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.
5.7        Fees and Costs.  As part of the Appeal Panel Award, the Appeal Panel
is hereby directed to require the losing party (the party being awarded the
least amount of money by the arbitrator, which, for the avoidance of doubt,
shall be determined without regard to any statutory fines, penalties, fees, or
other charges awarded to any party) to (a) pay the full amount of any unpaid
costs and fees of the Arbitration and the Appeal Panel, and (b) reimburse the
prevailing party (the party being awarded the most amount of money by the Appeal
Panel,  which, for the avoidance of doubt, shall be determined without regard to
any statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys' fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).
6.    Miscellaneous.
6.1        Severability. If any part of these Arbitration Provisions is found to
violate or be illegal under applicable law, then such provision shall be
modified to the minimum extent necessary to make such provision enforceable
under applicable law, and the remainder of the Arbitration Provisions shall
remain unaffected and in full force and effect.
6.2        Governing Law.  These Arbitration Provisions shall be governed by the
laws of the State of Utah without regard to the conflict of laws principles
therein.
6.3        Interpretation.  The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.
6.4        Waiver. No waiver of any provision of these Arbitration Provisions
shall be effective unless it is in the form of a writing signed by the party
granting the waiver.
6.5        Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of these Arbitration Provisions.


[Remainder of page intentionally left blank]
 
 
 
7

--------------------------------------------------------------------------------
